DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 7/1/2021 has been received. 
Claims 23-27 have been cancelled.
Claims 29-34 are added.
Claims 1-22, 28-34 are pending and under examination. 
The objection on claim 22 over PC abbreviation is withdrawn because of the amendment. 
The rejection on Claims 2, 8, 12-15,  26  under 35 U.S.C. 112(b) is withdrawn because of the amendment.
The rejection on claim(s) 1-13 and 15-28 under 35 USC 101 (judicial exception) is withdrawn because the treating step in increasing platelet levels in the subject. Although under Vanda Pharmaceuticals vs. West-Ward Pharmaceutical, the Court held a treatment to the patient with an amount of a particular medication is an integrated practical application more than law of nature (887 F.3d at 1134-36, 126 USPQ2d at 1279-81).  Note, the sepsis is a severe disease, especially when the level of proADM coupled with a low platelet level. One clinician in the field would have treated such patient, i.e. bringing up the platelet level in the patient (not in a broad generic “resting”) in saving life (emphasis added).  
The rejection on Claim(s) 1-5, 7-19, 23-27 under 35 U.S.C. 103(a)(1) as being unpatentable by Michels (I) et al. in view of Michels (II)( Michels et al. (II)  “Platelet function alterations in dengue are associated with plasma leakage”  Thrombosis and Haemostasis 2014 112:352-362) as evidenced by Lale (Blood 2006 108:3978; ;Abstract only) are withdrawn 
The rejection on Claims 1-13, 15-19 and 23-27 under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 7972799) in view of Smith et al. (US 20080261258) is withdrawn because the tests for sepsis diagnosis include more than just platelet counts. Other factors also need to consider, including white blood cells counts, cell culture for bacteria, blood gas profile and kidney function tests. Moreover, both Bergmann and Smith did not teach or suggest treating the sepsis patient with agent to bring up the levels of platelet.
Accordingly, the rejection on Claims 20-22 and 28  under 35 U.S.C. 103 as being unpatentable over Bergmann and Smith et al. as applied to claims 1-13, 15-19 and 23-27 above, and further in view of Ishikura et al. (US 20150118699) is also withdrawn. 
In view of the new amendment and IDS, a new ground of rejection is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 9-12, 15-20, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre-Prados (Minerva Anestesiologica  2016 82: 760-766; IDS reference; Note, the Office sends this reference again due to the poor copy quality submitted) in view of Tsuruta (US 8772239), Weller (US 20060029589), Angeletti (APMIS  2015 123:740-748; IDS reference) and Annane (Annals of Intensive Care  2011 1:7, total 7 pages).

De La Torre-Prados study sepsis, and collected samples of patients from January 2011 to December 2011 (See Abstract; Materials and Methods). De La Torre-Prados found out the pro-125x103/ µL vs 172.5x 103/ µL)(See Table 2). 

However, De La Torre-Prados did not explicitly teach treating the sepsis patients with agents to bring up the levels of platelets.  It is noted that applicants recite treating the patients with various agents, including corticosteroid, factor V, thombomodulin, antibiotic theray (See current claims 29-32).  

Angeletti teaches treating sepsis patients having higher level of pro-ADM with antibiotic and the results have been shown improvement (See Abstract)(read on claim 31). 

Tsuruta teaches treating severe sepsis patients with thombomodulin would reduce mortality rate significantly (See claim 23)(read on current claim 30).

Weller teaches treating sepsis patients with Factor V polypeptide would result in reducing mortality rate (See section 0021-23)(also read on claims 2, 30). 

Also, Annane teaches administering corticosteroid to the severe sepsis patients to reduce mortality (See page 3, left column)(read on claims 29 and 32). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the methods taught by Angeletti, Tsuruta, Weller, Annane, such as various therapeutics to treat sepsis patients once the diagnosis (i.e. higher level of pro-ADM correlating with significant lower level of platelet counts) is confirmed  

As to the increase level of platelet by treating the patients, the platelets levels would have been increased with reasonable expectation of success since the SAME therapeutics were used and would have the same inherent effect to reach the anticipated increased platelet level. 

With regard to claim 12, 28, 33 and 34, the PCT level from the admitted ICU patients in De La Torre-Prados exceeds >0.5 ng/ml (See Table II). The level of pro-ADM is significantly higher than that of admitted and survivors (2.8, 1.7 and 1.1 nmol/L, respectively). As to the higher level of pro-AMD in claim 12, i.e. 6.5 nmol/L (compared with 2.8 nmol/L in De La Torre-Prados study). 
Note, Angeletti also found higher level of PCT is associated with severe sepsis (See Abstract). 

It would have been prima facie obvious for the patients to develop into thrombocytopenia because of more severe sepsis.  

With regard to claims 15-17, it is known the severe sepsis would lead to organ failure or dysfunction. Also, it is noted that the survivor discharged (ICU) patients’ pro-AMD is lower than the admitted level (1.1 vs 1.7 nmol/L Table II).

Claims 2, 8, 13, 14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre-Prados, Angeletti, Tsuruta, Weller, and Annane, as applied to claims 1, 3-7, 9-13, 15-20, and 28-34 above, and further in view of Sharma (Anaesth Intensive Care  2007 35:874-880).

De La Torre-Prados study sepsis and found out the higher level of pro-ADM is associated with higher level of severity, i.e. mortality. 


Sharma teaches that thrombocytopenia is common in septic shock and is associated with worse clinical outcome (See Abstract). It is noted that Sharma states the thrombocytopenia was defined as a low platelet count, i.e. <150x109/L (See page 875 left column and Table 1). Sharma found out the lower platelet level is associated with high mortality of thrombocytopenia (See Figure 2 and Figure 3; page 879 left column). The above findings, particular the lower counts of platelet associated with higher mortality would have given incentive to one ordinary skill, such as De La Torre-Prados, to further assess thrombocytopenia in the sepsis patient not only thrombocytopenia is commonly seen in sepsis patients but also the similar phenomena, i.e. lower platelet level was seen as a deadly threat to the sepsis patients. The common test is on the disseminated intravascular coagulation (DIC), such as prothrombin time (Table 2; page 875 left column)(also read on claims 21-22). The severe case of thrombocytopenia requires blood transfusion (See page 875, left column)(read on claim 14). 


No claim is allowed. 
Applicant’s submission of an information disclosure statement under  37 CFR 1.97(c)
with the fee set forth in 37 CFR 1.17(p) on [ 1 ] prompted the new ground(s) of
rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE
FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy
as set forth in 37  CFR 1.136(a).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641